Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 3, 2021. Claims 1-2,6-9,13-16 and 20. 

Claim Objections
Claims 7-9,13-14 are objected to because of the following informalities:  Claim 7, lines 3-5 recite “determining an anticipated future location of the wearable electronic device base on the current location, wherein the identified location is the anticipated future location” which should read --determining an anticipated future location of the wearable electronic device based on the current location, wherein the identified current location is the anticipated future location-- in order to provide proper antecedent basis within the claim. Claim 8, lines 9-10 recite “identify one or more conditions pertaining to a wearable electronic device that includes an adjustable band” which should read --identify one or more conditions pertaining to the wearable electronic device that includes the adjustable band-- in order to provide proper antecedent basis within the claim. Claim 14, lines 4-6 recite “determine an anticipated future location of the wearable electronic device base on the current location, wherein the identified location is the anticipated future location” which should read --determine an anticipated future location of the wearable electronic device based on the current location, wherein the identified current location is the anticipated future location-- in order to provide proper antecedent basis within the claims. Claim 9 and 13-14 directly or indirectly depend from claim 8 and are also objected to for the reasons stated above regarding claim 8.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-2,6, 15-16 and 20 are allowed. Claims 7-9,13-14 would be allowable if amended to overcome the claim objections above.
The following is a statement of reasons for the indication of allowable subject matter: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, with the context of the other claimed elements, a method that includes detecting an orientation of a wearable electronic device having an adjustable band with respect to the ground and automatically tightening the adjustable band in response to the detected orientation being a vertical orientation and loosening the adjustable band in response to the detected orientation being a horizontal orientation, respectively in combination with the other claim limitations. The closest prior art includes US 2016/0255944 to Baranski et al. (previously cited) which teaches a dynamic fit adjustment for a wearable electronic device that discloses adjusting a band in response to conditions such as activity, humidity, location etc. and US 2014/0070042 to Beers et al. (previously cited) which teaches a motorized tensioning system which discloses automatically adjusting the adjustable band based on the detected patient activity, sudden movement and/or position of the patient’s body but neither teaches or suggests detecting an orientation of a wearable electronic device with respect to a ground and automatically tightening the adjustable band in response to the detected orientation being a vertical orientation and loosening the adjustable band in response to the detected orientation being a horizontal orientation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8 and 15 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
See claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                                                                                                            /JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792